DETAILED ACTION
This action is responsive to the application No. 16/519,008 filed on July 23, 2019. The amendment filed on February 16, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS filed on February 14, 2022 has been considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-19, directed to an invention and species non-elected without traverse. Accordingly, claims 7-19 have been cancelled. Authorization for cancellation of claims 7-19 was given in an interview with Roger Chen on March 15, 2022.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1, the prior art of record neither anticipates nor renders obvious the limitation “a mask layer disposed on the aluminum gallium nitride layer and disposed beside the insulating layer, wherein a top surface of the insulating layer is higher than a top surface of the mask layer, and wherein the insulating layer does not cover on the top surface of the mask layer” in combination with the additionally claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sazawa (U.S. Pub # 2011/0042719) discloses an insulating structure of an HEMT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892